DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-6 are pending and are rejected.   

Priority

    PNG
    media_image1.png
    106
    478
    media_image1.png
    Greyscale

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/24/2020 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for the treatment of an LPS-induced inflammatory disease, does not reasonably provide enablement for (a) the prevention of an LPS-induced inflammatory disease, (b) the treatment of all inflammatory diseases, and (c) the prevention of all inflammatory disease. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
As stated in the MPEP 2164.01(a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." In In re Wands, 8 USPQ2d 1400 (1988), the factors to be considered in determining whether a disclosure meets the enablement requirement are as follows:
            1. The nature of the invention
            2. The state of the prior art
            3. The predictability or lack thereof in the art
            4. The amount of direction or guidance present
            5. The presence or absence of working examples
            6. The breadth of the claims
            7. The quantity of experimentation needed, and
            8. The level of skill in the art

The Nature of the Invention and Breadth of the Claims
Claims 1-6 are drawn to a pharmaceutical composition (cl. 1-5) or a food (cl. 6) for preventing or treating/alleviating inflammatory disease using curvularin-type metabolites of Formula 1 to 4 (shown below). Claim 3 is limited to specific inflammatory diseases (e.g., arthritis, rhinitis, hepatitis, etc.).

    PNG
    media_image2.png
    371
    212
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    443
    245
    media_image3.png
    Greyscale

According to the disclosure (e.g., p. 34, lines 10-14), the curvularin-type metabolites inhibit “the production of pro-inflammatory cytokines and mediators in RAW254.7 macrophages in relation to inflammation responses,” wherein the in inflammatory responses were induced by lipopolysaccharide (LPS). See Examples 1-9.
The State of the Prior Art and the Predictability or Lack Thereof in the Art
The “Background Art” section of the instant specification teaches that “[i]n macrophages and microglia, LPS stimulation may induce the production of pro-inflammatory mediators, including inducible nitric oxide synthase (iNOS)-derived nitric oxide (NO) and cyclooxygenase-2 (COX-2) -derived prostaglandin E2 (PGE2). Nitric oxide (NO) is an inflammatory molecule produced by iNOS. An excessive increase in iNOS activity or production of nitric oxide is the etiology of various inflammatory diseases.” Specification page 2. “In addition, macrophages activated by LPS induce proinflammatory cytokines, including tumor necrosis factor-a (TNFa), interleukin-1~ (IL-1~), and interleukin-6 (IL-6).” Specification pp. 2-2, bridging paragraph. While there are many known compounds for treating inflammation, there are no known compounds that can prevent the onset of inflammatory diseases.
It is known in the art that pharmacological activity is generally a highly unpredictable area due to the complex nature of the innumerable interrelated biochemical pathways associated with each unique disease, many of which have yet to be discovered. In cases involving physiological activity, such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.” See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). 
The Amount of Guidance Present and Presence/Absence of Working Examples
Regarding preventing inflammatory diseases, the specification does not provide any details or supporting information regarding the practice of prophylaxis. In view of the specification and the prior art, a PHOSITA would not know how to determine which patients would be expected to develop an inflammatory disease that could otherwise be prevented from occurring by administering the instant curvularin-type compounds.
The specification provides experimental data on the following:
Inhibition of the production of nitric oxide and prostaglandin E2.
Inhibition of the expression of iNOS, COX-2, IL-1β, IL-6, and TNF-α.
Inhibition of the phosphorylation and degradation of IκB- α.
Inhibition of the activation of NF-κB.
See, e.g., Fig. 1-3. These data were collected using cells having lipopolysaccharide-induced inflammation. There is no inhibition data against other types of inflammation. Also lacking are data and/or examples showing preventative properties against inflammatory disease. 
Conclusion
A conclusion of lack of enablement means that the specification would not have taught one skilled in the art how to use the full scope of the claimed invention without undue experimentation.  {In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}. Given the lack of success in the prior art in completely preventing inflammatory diseases and the lack of guidance in the specification for treating inflammatory diseases other than those induced by LPS, a PHOSITA would be tasked with undue experimentation in trying to use the claimed invention for preventing or treating an inflammatory disease. Since the specification is enabling for the treatment of an LPS-induced inflammatory disease, this rejection may be overcome by replacing “preventing or treating an inflammatory disease” with “treating an LPS-induced inflammatory disease” in claim 1, and “preventing or alleviating an inflammatory disease” with “alleviating an LPS-induced inflammatory disease” in claim 6.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to product of nature without significantly more. 
The claims recite a pharmaceutical composition (cl. 1-5) or a food (cl. 6) for preventing or treating/alleviating inflammatory disease using curvularin-type metabolites of Formula 1 to 4, which encompasses S-curvularin of Formula 1, 
    PNG
    media_image4.png
    151
    233
    media_image4.png
    Greyscale
, and Formula 2, 
    PNG
    media_image5.png
    146
    229
    media_image5.png
    Greyscale
, when R1 and R2 are H. This judicial exception is not integrated into a practical application because the preamble “pharmaceutical composition” and “food” do not require additional elements that are sufficient to amount to significantly more than the judicial exception.
The claimed pharmaceutical composition reads on (S)-curvularin in any physical composition capable of serving the pharmaceutical purpose of preventing/treating inflammatory disease. For example, the (S)-curvularin present inside the marine fungus Penicillium sp. FS-5859 (e.g., as evidenced by claim 2) meets the claimed “pharmaceutical composition” limitations. Furthermore, the claimed food comprising (S)-curvularin reads on the marine fungus containing (S)-curvularin, since the fungus may be consumed by a living organism. See, also, specification page 8 which states that the claimed compounds of Formula 1 to 4 “were isolated from the marine-derived fungus.”
This rejection may be overcome by adding limitations to the claimed composition/food so as to distinguish it from that which occurs in nature, such as a limitation for a certain dosage or pharmaceutical form (e.g., powder, pill, emulsion, etc.) or a limitation requiring certain ingredients. See, e.g., pp. 16-19 of the specification.
 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al. JPET 2012, 343, 106-114.
Schmidt et al. teaches (S)-curvularin “is a new effective anti-inflammatory compound that may serve as a lead compound for the development of new drugs for the therapy of chronic inflammatory diseases.” Abstract (right column, last sentence). Schmidt et al. tested the anti-inflammatory effects of (S)-curvularin both in vitro and in vivo. For example, according to Figure 1, mice were injected with 10 mg/kg (S)-curvularin in 10% EtOH as a treatment for collagen-induced arthritis (CIA). See also Fig. 4 (p. 11), wherein (S)-curvularin was shown to reduce expression of COX-2, inter alia. This disclosure anticipates the claimed invention as follows:
Claim 1, a pharmaceutical composition for treating an inflammatory disease comprising (S)-curvularin, which has a structure of Formula 1, 
    PNG
    media_image4.png
    151
    233
    media_image4.png
    Greyscale
, and Formula 2, 
    PNG
    media_image5.png
    146
    229
    media_image5.png
    Greyscale
, when R1 and R2 are H.
Claim 2 is drafted in a product-by-process format. Such claims are analyzed according to MPEP 2113, which states that “product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.” In the instant case, the structure of (S)-curvularin is unchanged by the method by which it is isolated or synthesized. In other words, the structure of (S)-curvularin isolated from marine fungus Penicillium sp. SF-5859 as instantly claimed is identical to the (S)-curvularin isolated from Penicillium sp. IBWF3-93 as reported by Schmidt (p. 107, Materials and Methods: (S)-Curvularin). Therefore, the pharmaceutical composition taught by Schmidt anticipates the claimed composition comprising (S)-curvularin. 
Claim 3, wherein the inflammatory disease is arthritis.
Claim 4, wherein the composition inhibits expression of COX-2.
Claim 5, wherein the composition comprises ethanol as a carrier.
Claim 6 is drawn to a food comprising (S)-curvularin. The specification (pp. 18-19 bridging paragraph) explains “the food [] includes all forms such as nutritional supplements, health food, and food additives [] [and] may be prepared into various forms according to general methods known in the art.” This broad description of “food” encompasses the liquid composition of (S)-curvularin in ethanol disclosed by Schmidt et al.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626